Per Curiam.
The features of this case are substantially identical with those in the case of Ridgefield Park v. New York, Susquehanna and Western Railroad Co., ante p. 279. The locus in quo in this case immediately adjoins on the east that involved in the other ease. Defendant’s chain of title is somewhat different, but depends also on the ownership of the Kidgefield Land and Building Company, as in the other case, and several of the mesne conveyances of land including that in question *386refer specifically to Fourth street as an existing highway. Consequently the dedication is, if possible> more clearly proved in the present case than in the other.
For this reason and the reasons set forth in the opinion in the New York, Susquehanna and Western Railroad Co. ease, the judgment brought up will be affirmed.
For affirmance — The Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Mínturn, Kalisch, Vredenburgi-i, Congdon, White, Heppenheiher, JJ. 12.
For reversal — None.